DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 05/10/2019.  As directed by the amendment: claims 1 – 15 have been cancelled, and 16 – 35 have been added.  Thus, claims 16 – 35 are presently pending in this application.

Claim Objections
Claim 31 is objected to because of the following informalities:  
“a drive mechanism” and “a cartridge” in claim 31 lines 19 and 20 should read “the drive mechanism” and “the cartridge” to avoid a potential rejection under 35 U.S.C. 112(b)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 18, and 31 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plumptre (U.S. 2013/0068319).
Regarding claim 16, Plumptre teaches a housing (Figures 1A – 5) for an injection device, the housing comprising: 
a body (100) to accommodate a drive mechanism (109) to operably engage with a piston of a cartridge (122) filled with a liquid injectable medicament, the body having an elongated shape and extending in an axial direction (as shown in Figures 1A and 1B), 
the body comprising a receptacle (103) at a distal end of the body, 
the body comprising a first latch element (210) on an inside of a sidewall of the receptacle (Figure 2); 
and a cartridge holder (111) comprising a cartridge receiving space to accommodate the cartridge, the cartridge holder having an elongated shape and extending in the axial direction (as shown in Figure 1),
the cartridge holder comprising an insert section (205) at a proximal end of the cartridge holder (Figure 2), 
the cartridge holder comprising a through recess (204) in a sidewall of the insert section, 
wherein the receptacle at the distal end of the body is configured to receive the insert section of the cartridge holder (Figure 2), 
wherein the through recess in the sidewall of the insert section is configured to receive the first latch element (Figures 2 – 5), 
wherein the through recess comprises a narrowed neck receiving portion (the portion above feature 204) extending axially into a widened latch receiving portion, wherein a first width of the narrowed neck receiving portion is smaller than a second width of the widened latch receiving portion (as shown in Figure 2 and the annotated Figure below).

    PNG
    media_image1.png
    479
    653
    media_image1.png
    Greyscale

Regarding claim 17, Plumptre teaches that wherein the through recess adjoins the proximal end of the cartridge holder, and the through recess is open towards the proximal end of the cartridge holder as shown in Figure 2 since element 205 is the proximal end of the cartridge holder as discussed in paragraph [0045].
Regarding claim 18, Plumptre teaches that the narrowed neck receiving portion adjoins the proximal end of the cartridge holder, and the narrowed neck receiving portion is located axially between 
Regarding claim 31, Plumptre teaches an injection device for administering an injectable medicament into biological tissue, the device comprising a housing (Figures 1A – 5) comprising: 
a body (100) to accommodate a drive mechanism (109) to operably engage with a piston of a cartridge (122) filled with a liquid injectable medicament, the body having an elongated shape and extending in an axial direction (as shown in Figures 1A and 1B), 
the body comprising a receptacle (103) at a distal end of the body, 
the body comprising a first latch element (210) on an inside of a sidewall of the receptacle (Figure 2); 
and a cartridge holder (111) comprising a cartridge receiving space to accommodate the cartridge, the cartridge holder having an elongated shape and extending in the axial direction (as shown in Figure 1),
the cartridge holder comprising an insert section (205) at a proximal end of the cartridge holder (Figure 2), 
the cartridge holder comprising a through recess (204) in a sidewall of the insert section, 
wherein the receptacle at the distal end of the body is configured to receive the insert section of the cartridge holder (Figure 2), 
wherein the through recess in the sidewall of the insert section is configured to receive the first latch element (Figures 2 – 5), 
wherein the through recess comprises a narrowed neck receiving portion (the portion above feature 204) extending axially into a widened latch receiving portion, wherein a first width of the narrowed neck receiving portion is smaller than a second width of the widened latch receiving portion (as shown in Figure 2 and the annotated Figure below);
a drive mechanism assembled inside the body (Figure 1A);
and a cartridge assembled inside the cartridge holder (Figures 1A and 1B).

    PNG
    media_image1.png
    479
    653
    media_image1.png
    Greyscale


Regarding claim 32, Plumptre teaches that wherein the through recess adjoins the proximal end of the cartridge holder, and the through recess is open towards the proximal end of the cartridge holder as shown in Figure 2 since element 205 is the proximal end of the cartridge holder as discussed in paragraph [0045].
Regarding claim 33, Plumptre teaches that the narrowed neck receiving portion adjoins the proximal end of the cartridge holder, and the narrowed neck receiving portion is located axially between the widened latch receiving portion and the proximal end of the cartridge holder as shown in the annotated Figure below as shown in Figure 2 and the annotated Figure above.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einwachter (U.S. 2015/0073350).
Regarding claim 16, Einwachter teaches a housing (Figures 1 – 4) for an injection device, the housing comprising: 
a body (1, Figure 1) to accommodate a drive mechanism to operably engage with a piston of a cartridge filled with a liquid injectable medicament, the body having an elongated shape and extending in an axial direction (as shown in Figure 1); Examiner notes that the body as described by Einwachter is capable of accommodating a drive mechanism to operably engage with a piston of a cartridge filled with a liquid injectable medicament since the housing is meant for a pen shaped drug delivery device as discussed in paragraph [0093];
the body comprising a receptacle (2) at a distal end of the body, 
the body comprising a first latch element (4) on an inside of a sidewall of the receptacle (Figure 1); 
and a cartridge holder (6) comprising a cartridge receiving space to accommodate the cartridge (the space inside the cartridge holder 6 as discussed in paragraph [0093]), the cartridge holder having an elongated shape and extending in the axial direction (as shown in Figure 2),
the cartridge holder comprising an insert section (12) at a proximal end of the cartridge holder (Figure 2), 
the cartridge holder comprising a through recess (15, Figure 3) in a sidewall of the insert section, 
wherein the receptacle at the distal end of the body is configured to receive the insert section of the cartridge holder (In order to connect and to fasten the cartridge holder 6 to 
wherein the through recess in the sidewall of the insert section is configured to receive the first latch element (In the window 15, the lug 21 exerts a force toward the locking element 4 with the tendency to bias the locking element 4 toward the third side 20c of the window 15 thereby securing a firm seat of the locking element 4 in the window 15 as discussed in paragraph [0102]), 
wherein the through recess comprises a narrowed neck receiving portion (17a/17b, Figure 4) extending axially into a widened latch receiving portion (18a/18b, Figure 4), wherein a first width of the narrowed neck receiving portion is smaller than a second width of the widened latch receiving portion (as shown in Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 – 22, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre (U.S. 2013/0068319) in view of Jugl (U.S. 2014/0121606).
Regarding claim 19, Plumptre teaches claim 16 as seen above.
Plumptre also teaches a first latch element (210) as shown in Figures 2 – 5.
However, Plumptre does not teach that the first latch element comprises a narrowed neck portion extending axially into a widened latch portion (claim 19); that the widened latch portion comprises a maximum width that is larger than the first width of the narrowed neck receiving portion (claim 20); wherein the widened latch portion of the first latch element is wedge-shaped with an increasing width in a proximal direction (claim 21); wherein the widened latch portion has a minimum width at a distal end of the widened latch portion and the maximum width at a proximal end of the widened latch portion (claim 22).
Jugl teaches a cartridge holder assembly for drug delivery device similar to Plumptre and the current application, further including an alternative latch (68/74/82) and recess (86/88) arrangement in order to connect a cartridge holder to a body of an injection device (Figures 4 – 7, paragraphs [0065] – [0067]) including that the first latch element (68/74/82 as shown in Figures 4 – 7) comprises a narrowed neck portion (portion 80) extending axially into a widened latch portion (portion 84) as shown in Figure 7; 
that the widened latch portion comprises a maximum width (the width at the portion 74 as shown in Figure 7) that is larger than the first width of the narrowed neck receiving portion (the width of groove 86) as shown in Figure 7; 
wherein the widened latch portion of the first latch element is wedge-shaped with an increasing width in a proximal direction (as shown in Figure 7); 
wherein the widened latch portion has a minimum width at a distal end of the widened latch portion and the maximum width at a proximal end of the widened latch portion (Figure 7)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to substitute the features of Jugl (the latch and recess arrangement) as described above for the connection features as described by Plumptre above in order to have a more robust design of side wall portions of cartridge holder and body (paragraph [0016]).
Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 34, Plumptre teaches claim 31 as seen above.
Plumptre also teaches a first latch element (210) as shown in Figures 2 – 5.
However, Plumptre does not teach that the first latch element comprises a narrowed neck portion extending axially into a widened latch portion.
However, Plumptre does not teach that the first latch element comprises a narrowed neck portion extending axially into a widened latch portion.
Jugl teaches a cartridge holder assembly for drug delivery device similar to Plumptre and the current application, further including an alternative latch (68/74/82) and recess (86/88) arrangement in order to connect a cartridge holder to a body of an injection device (Figures 4 – 7, paragraphs [0065] – [0067]) including that the first latch element (68/74/82 as shown in Figures 4 – 7) comprises a narrowed neck portion (portion 80) extending axially into a widened latch portion (portion 84) as shown in Figure 7; 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to substitute the features of Jugl (the latch and recess arrangement) as described above for the 
Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 23 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einwachter (U.S. 2015/0073350).
Regarding claim 23, Einwachter teaches claim 16 as seen above.
Einwachter also teaches a first protrusion (14, Figures 2 and 3) on the outside of the insert section 12 and a first slit (5, Figure 1) on the inside of the receptacle that is configured to receive the first protrusion 14 when the device is assembled (The longitudinal ribs 14 are adapted to engage the spline grooves 5 formed in the receiving section 3 of housing 1 to establish a keyed connection in radial direction to prevent relative rotational movements between the housing 1 and the cartridge holder 6 but to allow relative axial movement e.g. for the assembly process as discussed in paragraph [0098]).
However, Einwachter does not teach that that the receptacle comprises a first protrusion which extends inwardly from the sidewall of the receptacle at a first distance from the first latch element (claim 23); wherein the insert section comprises a first slit adjoining the proximal end of the cartridge holder and extending in a distal direction from the proximal end of the cartridge holder at the first distance from the through recess, and the first slit is configured to receive the first protrusion (claim 24)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have the first protrusion placed on the inside of the receptacle instead of the outside of the insert section and to have the first slit placed on the outside of the insert section instead of the inside of the receptacle by simply interchanging the location of the first protrusion and the first slit from the 
Regarding claim 25, Einwachter teach claim 24 as seen above.
Einwachter also teaches that a first sidewall section of the insert section, which is confined by the through recess and the first slit, is flexible in a tangential direction from an initial unbiased state towards a biased state when the first latch element axially enters into the through recess.  Examiner notes that the insert section 12 is flexible so that latch element 4 of the receptacle can enter the recess 15 as discussed in paragraph [0102].
Regarding claim 26, Einwachter teaches that a transverse size of the first protrusion is substantially equal to a transverse size of the first slit when the first sidewall section of the insert section is in the initial unbiased state (the ribs 14 is adapted to fit into the slit 5 when the device is assembled as discussed in paragraphs [0098] and [0102]).
Regarding claim 27, Einwachter teaches that the first protrusion comprises a lateral abutment face to abut with a lateral abutment face of the first sidewall section of the insert section (the ribs 14 is adapted to fit into the slit 5 and therefore the surfaces of ribs 14 and slit 5 would abut each other when the device is assembled as discussed in paragraphs [0098] and [0102])
Regarding claim 28, Einwachter teaches claim 23 as seen above.
Examiner notes that in the interpretation of Einwachter as discusses above, Einwachter also teaches that the first protrusion (14) comprises a ramp section with a beveled surface extending inwardly from the inside of the sidewall of the receptacle (the first protrusion in this interpretation would located on the inside of the receptacle as discussed above and have a ramp section with a beveled surface, similar to the protrusion 14 as shown in Figures 2 – 4, and the annotated Figure below, and extending inwardly from the inside of the sidewall of the receptacle, similar to the location of the slit 5 as explained above).

    PNG
    media_image2.png
    433
    716
    media_image2.png
    Greyscale

Regarding claim 29, Einwachter teaches claim 27 as seen above.
Examiner notes that in the interpretation of Einwachter as discusses above, Einwachter also teaches that the first protrusion (14) comprises a ramp section with a beveled surface extending inwardly from the inside of the sidewall of the receptacle (the first protrusion in this interpretation would located on the inside of the receptacle as discussed above and have a ramp section with a beveled surface, similar to the protrusion 14 as shown in Figures 2 – 4, and the annotated Figure above, and extending inwardly from the inside of the sidewall of the receptacle, similar to the location of the slit 5 as explained above).
Regarding claim 30, Einwachter teaches that the ramp section is located at or near a proximal end of the receptacle (since in the interpretation of Einwachter as discussed above, the first protrusion is located on the inside of the receptacle where the slit is shown in Figure 5), and the lateral abutment face of the first protrusion adjoins the ramp section (when the device is assembled, the first protrusion .

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre (U.S. 2013/0068319)
Regarding claim 35, Plumptre teaches claim 31 as seen above.
Plumptre also teaches a protrusion and recess arrangement between the receptacle and the insert section (protrusions 212/216 and grooves 214/218 as shown in Figure 2 and discussed in paragraph [0048]).
However, Plumptre does not teach that the receptacle comprises a first protrusion which extends inwardly from the sidewall of the receptacle at a first distance from the first latch element.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have a first protrusion which extends inwardly from the sidewall of the receptacle at a first distance from the first latch element instead of having the first protrusion extending outwardly from the insert section by simply switch the location of the protrusions 212/216 and the grooves 214/218, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783



         /NATHAN R PRICE/                        Supervisory Patent Examiner, Art Unit 3783